NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NOS. A-3857-11T11
                                                A-4784-11T1


CARIBBEAN HOUSE, INC., a
New Jersey Corporation,
                                      APPROVED FOR PUBLICATION
      Plaintiff-Respondent,              December 30, 2013

v.                                      APPELLATE DIVISION

NORTH HUDSON YACHT CLUB, a
New Jersey Corporation,

      Defendant-Appellant,

and

THE RIVER PALM TERRACE,

      Defendant-Respondent.

______________________________

          Argued March 6, 2013 - Decided December 30, 2013

          Before Judges Grall, Koblitz and Accurso.

          On appeal from Superior Court of New Jersey,
          Chancery Division, Bergen County, Docket
          No. C-322-11.

          Peter J. Koulikourdis argued the cause for
          appellant (Koulikourdis and Associates,
          attorneys; Sasha C. Intriago, on the brief


1
  These are back-to-back appeals consolidated for the purpose of
this opinion.
          (A-3857-11T1); Mr. Koulikourdis, on the
          briefs (A-4784-11T1)).

          Mark Turnamian argued the cause for
          respondent Caribbean House, Inc.

          Sekas & Abrahamsen, L.L.C., attorneys for
          respondent The River Palm Terrace, join in
          the brief filed by appellant.

    The opinion of the court was delivered by

ACCURSO, J.A.D.

    Defendant in these back-to-back appeals, North Hudson Yacht

Club (Yacht Club or the Club), appeals from two final orders in

favor of plaintiff Caribbean House, Inc. (Caribbean House),

restricting the use of a deeded access easement Caribbean House

granted to Yacht Club when it sold the Club its property in

1968.   Because we believe the Chancery judge erroneously

concluded that the use of the easement to which Caribbean House

objected benefitted a property other than that to which the

easement is appurtenant, we reverse.

    Although we have not been provided the deeds by which the

parties took title to their adjacent properties, the critical

facts underlying the controversy are undisputed.    The two

properties were once part of a single rectangular tract bordered

on the east by the Hudson River and on the west by River Road in

Edgewater.   The entire parcel appears to have consisted of

approximately eight acres.   When Caribbean House acquired the




                                2                             A-3857-11T1
tract in 1961, there was a newly-constructed six-story, sixty-

two unit apartment building and pool located on the western

portion, which Caribbean House now operates as a "co-op."

Caribbean House subsequently subdivided the parcel, retaining

the western portion bordering River Road for itself, and

conveying the eastern portion bordering the Hudson River to

Yacht Club by deed dated July 11, 1968.

    As the sub-divided parcel was landlocked, Caribbean House

simultaneously and "as additional consideration" granted Yacht

Club an access easement across Caribbean House's retained land

as a means of ingress and egress to River Road from Yacht Club's

property.    Specifically, the recorded Declaration of Easement

provides

            The "[Caribbean] House," as additional
            consideration to that paid by the "[Yacht]
            Club" to [Caribbean House] for the delivery
            of a deed to the "Club" by the said
            [Caribbean House] of even date herewith, for
            certain lands and premises situate off the
            easterly side of River Road and abutting the
            most easterly rear line of the lands and
            premises now owned by "[Caribbean] House,"
            and commonly known as No. 1375 River Road,
            Edgewater, N.J. does for itself, its
            successors and assigns, make, declare, set
            aside and grants an easement or right of way
            unto the "Club," its successors and assigns,
            as a means of ingress and egress to River
            Road from its lands and premises so conveyed
            to it by the said [Caribbean House], over
            the 10 foot wide strip of land, the same
            being shown on a survey




                                 3                          A-3857-11T1
attached to the document and specifically described by metes and

bounds therein.2    The parcel Caribbean House conveyed to Yacht

Club consisted of approximately five and one-quarter acres and

included a clubhouse, piers and docks, and a large parking lot,

which the parties agree can accommodate over one hundred and

fifty cars.   The ten-foot-wide easement runs from River Road

through Caribbean House's driveway and parking area

approximately three hundred and seventy-two feet to the western

edge of Yacht Club's property.

      Over the ensuing forty years, the easement was used by

club members, their guests, boat mechanics and detailers, police

and fire department personnel, boat haulers, waste haulers,

members of the Auxiliary Coast Guard, and the Sea Scouts, all

without incident.   In 2010, however, Caribbean House objected to

Yacht Club allowing cars from a nearby restaurant to park on

Yacht Club's property.   The River Palm Terrace (River Palm), a

restaurant located nearby on River Road, lost certain off-site

parking due to construction.   One of the owners, John Campbell,


2
  Although the "Declaration of Easement" states that Yacht Club's
property was conveyed to it by Milton Karel, not Caribbean
House, the parties agree that Caribbean House owned the
undivided parcel and conveyed the eastern portion to Yacht Club.
It appears that Milton Karel was merely authorized to transact
business on behalf of Caribbean House, as he also signed the
"Declaration of Easement" on Caribbean House's behalf.




                                 4                        A-3857-11T1
an honorary member of Yacht Club, approached the commodore of

the Club seeking permission for River Palm to park its

customers' cars in Yacht Club's parking lot.   Yacht Club agreed,

and River Palm's valet service began parking patrons' cars on

Yacht Club's property in August 2010.   The arrangement was made

as a courtesy to Campbell and done without any payment to Yacht

Club.

    By letter dated February 1, 2011, Caribbean House notified

Yacht Club of its objection to River Palm's use of the easement.

Caribbean House claimed that River Palm's use of the access

easement "to park [its] cars on your property" was

"impermissible, and exceeds the use for which the easement was

granted."   Caribbean House stated that it "might be willing to

entertain a proposal for a temporary license across the easement

upon the payment of a fee each month, [but] without any such

license, the unauthorized use of this easement . . .   needs to

cease immediately."

    When Yacht Club continued to allow River Palm to park its

patrons' cars on the Club's property, Caribbean House filed a

complaint in the Chancery Division seeking to enjoin the use.

Caribbean House thereafter sought summary judgment contending

that a dominant tenement cannot allow a third party to use its

easement without benefit to the dominant tenement, in the




                                5                           A-3857-11T1
absence of a possessory interest.    Yacht Club countered that it

was free to invite whomever it wished to use its property, which

can only be accessed via the easement.    The Club contended that

Caribbean House was attempting to restrict the use of Yacht

Club's property and that the Club would be willing to lease its

property to River Palm if necessary to address Caribbean House's

concerns over use of the easement.

    At the conclusion of oral argument on the motion, Yacht

Club's counsel asked whether a written lease agreement between

Yacht Club and River Palm would allow River Palm's continued use

of the easement.   The Chancery judge declined to consider the

scenario as it was not before the court.   The judge thereafter

granted Caribbean House's motion for summary judgment, finding

that Yacht Club was without authority to grant permission to a

third party "to burden the easement with uses not serving or

benefitting the Club."

    Shortly thereafter, Yacht Club entered into a one-year

"Commercial Lease Agreement" with River Palm at a rent of $500

per month.   Although purporting to lease "a portion of the

property," the agreement does not specify what "portion" of the

land is being leased.    The lease is, however, subject to the

lessor's rules and regulations "which may include but is not

necessarily limited to . . . the number of cars, location of




                                 6                         A-3857-11T1
parking, hours of the use of the access easement and any other

rules and regulations deemed to be in the interest of Lessor."

A "First Rider" specifies,

         Lessor states that unused parking spaces on
         the Premises may be used to park thirty (30)
         to forty (40) motor vehicles on the Premises
         from 6:00 p.m. to 10:00 p.m. on each Friday
         and Saturday evening for the duration of
         this Lease Agreement. Lessee shall not
         interfere with the normal operation of the
         North Hudson Yacht Club during any other
         hours not herein specified.

Following execution of the agreement, River Palm's valet service

resumed its use of Yacht Club's parking area.

    After an exchange of letters in which the parties disagreed

over whether this new arrangement constituted a violation of the

prior order, Caribbean House filed a motion to enforce

litigant's rights.   The next day, members of its Board of

Directors used their cars to block River Palm's valets from

accessing Yacht Club's parking area.   Thereafter, Yacht Club

filed an order to show cause seeking temporary restraints that

would prevent Caribbean House from interfering with River Palm's

use of the easement.   After hearing argument on the competing

applications, the Chancery judge determined that the purported

lease did not entitle River Palm to use the easement in order to

park its customers' cars on Yacht Club's property.   Accordingly,

he granted Caribbean House's request to enforce the prior




                                7                            A-3857-11T1
summary judgment order and denied Yacht Club's and River Palm's

requests for an injunction.     Yacht Club appeals both the summary

judgment and the Chancery judge's subsequent order enforcing it.

    We review summary judgment using the same standard that

governs the trial court.    Henry v. N.J. Dep't of Human Servs.,

204 N.J. 320, 330 (2010).     As the parties agreed on the material

facts for purposes of the motion, our task is limited to

determining whether the trial court's ruling on the law was

correct.    Prudential Prop. & Cas. Ins. v. Boylan, 307 N.J.

Super. 162, 167 (App. Div.), certif. denied, 154 N.J. 608

(1998).    Because a trial court does not enjoy an advantage in

discerning the law, as it does in discerning the facts, a

reviewing court owes no special deference to the "trial court's

interpretation of the law and the legal consequences that flow

from established facts."    Manalapan Realty, L.P. v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995).

    The general rules governing easements are well-known and

easily stated.     The Restatement provides, "[a]n easement creates

a non possessory right to enter and use land in the possession

of another and obligates the possessor not to interfere with the

uses authorized by the easement."     Restatement (Third) of

Property: Servitudes, § 1.2 (2000).     Our law is in accord.     See,

e.g.,     Krause v. Taylor, 135 N.J. Super. 481, 484 (App. Div.




                                  8                            A-3857-11T1
1975) ("An easement is an interest in the land of another

affording a right to use the other's land").        We have recently

explained that an "easement appurtenant is created when the

owner of one parcel of property (the servient estate) grants

rights regarding that property to the owner of an adjacent

property (the dominant estate)."      Rosen v. Keeler, 411 N.J.

Super. 439, 450 (App. Div. 2010).      The extent of the rights

conveyed rests on the intent of the parties as expressed in the

language creating the easement, "read as a whole and in light of

the surrounding circumstances."       Id. at 451.

    Express "easements of way," such as the one at issue, may

be further categorized as general grants of easements of way or

limited grants, with the limitation referring to the purposes

for which the easement may be used.       Leasehold Estates, Inc. v.

Fulbro Holding Co., 47 N.J. Super. 534, 551 (App. Div. 1957),

certif. granted, 25 N.J. 538 (1958).      We have observed that

"'[i]t is not difficult to describe an unlimited easement.         A

mere statement that a way is "for ingress and egress" . . .            or

for "the purpose of passing and repassing" . . .        aptly

describes an easement of way without restriction.'"       Id. at 556-

57 (quoting Wilson v. Ford, 133 N.Y.S. 33, 40 (App. Div. 1911),

rev'd on other grounds, 102 N.E. 614 (N.Y. 1913)).        "Where no

limitation is placed on the extent of the use of an easement of




                                  9                             A-3857-11T1
way, it is available as a general way for all purposes to which

the dominant tract might be devoted, National Silk Dyeing Co. v.

Grobart, 117 N.J. Eq. 156, 165-66 (Ch. 1934); 23 William St.

Corp. v. Berger, 10 N.J. Super. 216 (Ch. Div. 1950)."    Id. at

551.

       From this, it is obvious that Caribbean House by express

easement appurtenant granted Yacht Club a general way from its

otherwise landlocked tract to River Road for all purposes to

which Yacht Club's property might be devoted.    Accordingly, the

question to be resolved must be whether the use to which

Caribbean House objects, the valet parking of cars of patrons of

River Palm on Yacht Club's property, with or without

compensation, is a purpose to which Yacht Club's property might

be devoted.

       Instead of attempting to resolve that question as our cases

and the Restatement advise, that is by attempting to ascertain

the expressed intent of the parties from the language of the

easement interpreted in light of the relevant circumstances such

as "the location and character of the properties burdened and

benefitted by the servitude, the use made of the properties

before and after creation of the servitude, [and] the character

of the surrounding area,"    Restatement, supra, § 4.1, comment d,

the trial court chose a different path.    The court, at Caribbean




                                 10                        A-3857-11T1
House's urging, employed one of the Restatement's "default"

rules "to be used where the parties have not clearly expressed

their intentions or the servitude was not created by an express

transaction," to resolve the extent of Yacht Club's use rights.

Id. at § 4.1, Introductory Note.    In this we think the court

erred.

    The default rule on which the court relied is the one set

forth in Section 4.11 of the Restatement, "[u]nless the terms of

the servitude determined under § 4.1 provide otherwise, an

appurtenant easement or profit may not be used for the benefit

of property other than the dominant estate."    Although the

provision might appear on its face as relevant to the parties'

dispute, a review of its rationale as well as its application in

the case law make clear that it does not apply to the situation

before the court.

    The Comment to Section 4.11 explains the rule's rationale

         is that use to serve other property is not
         within the intended purpose of the
         servitude. This rule reflects the likely
         intent of the parties by setting an outer
         limit on the potential increase in use of an
         easement brought about by normal development
         of the dominant estate, permitted under the
         rules stated in § 4.10. Where it applies,
         the rule avoids otherwise difficult
         litigation over the question whether
         increased use unreasonably increases the
         burden on the servient estate.

         [Restatement, supra, §4.11, comment b.]



                               11                          A-3857-11T1
The illustrations provide examples of its intended application.

         Illustrations:

         1. Hotel Corporation, the owner of a five-
         acre parcel on which it operated a hotel,
         purchased a lot in Greenacres, the adjacent
         subdivision. An easement appurtenant to the
         Greenacres lot granted rights to use the
         Greenacres community beach and recreational
         facilities. In the absence of other facts
         or circumstances, Hotel Corporation is not
         entitled to use the Greenacres beach or
         recreational facilities for the benefit of
         its hotel operation.

         2. Able assembled a parcel of land from
         Whiteacre and Brownacre, two adjoining
         parcels acquired from two different sellers.
         Whiteacre included the benefit of an
         appurtenant access easement over Blackacre,
         the adjacent property to the south. Able
         then built a house straddling the old
         boundary between Whiteacre and Brownacre.
         In the absence of other facts or
         circumstances, Able is not entitled to use
         the easement for access to that part of the
         house located on Brownacre.

         [Id. at § 4.11, comment b, Illustrations 1-2.]

    The Restatement comment and illustrations to Section 4.11

make clear that the rule, applied to an easement of way is

intended to prevent use of the way to access a property other

than the dominant, appurtenant estate.   Other commentators share

this view of the Restatement rule.   See, e.g., 7 Thompson on

Real Property § 60.04(a)(1)(ii) (Thomas ed. 2012) ("An easement

can be used only in connection with the estate to which it is

appurtenant and cannot be extended by the owner to any other



                               12                         A-3857-11T1
property which he may then own or afterward acquire, unless so

provided in the instrument by which the easement is created.").

New Jersey cases apply the Restatement rule in the same fashion.

See Rosen, supra, 411 N.J. Super. at 452-53 (prohibiting

assignment of easement of way to the ocean by owners of dominant

estate to owners of land across the street from dominant estate,

citing the rule); Levinson v. Costello, 74 N.J. Super. 539, 544-

47 (App. Div.) (prohibiting owner of dominant estate from

permitting third parties, residing across a road from dominant

estate in another development, to use easement of way to access

beach shared by dominant and servient estates with all members

of private beach community), certif. denied, 38 N.J. 307 (1962).

    The distinction between those illustrations and cases and

the situation before the court is that in this case the owner of

the dominant estate, Yacht Club, is not granting use of the

easement to access any property other than its own dominant,

appurtenant estate.   The distinction is a critical one because

the rule has no application where the owner of the dominant

estate is using the easement to access only the land to which

the easement is appurtenant.   This case is, for all practical

purposes, indistinguishable from 23 William St. Corp., supra, 10

N.J. Super. at 222, in which the court rejected the claim of the

owner of the servient estate that the appurtenant easement of




                                13                          A-3857-11T1
way was being used for the benefit of premises other than the

dominant estate.

       The lands at issue in 23 William St. Corp., were located in

the vicinity of Halsey and William Streets in Newark.      Id. at

218.      The servient estate fronted on William Street.   Ibid.

The only access from William Street to the dominant estate was

via the alleyway on the servient estate.     Id. at 221.   The

defendant, Berger, used his easement through the alleyway to

access his dominant estate from William Street.     Berger also

owned adjacent land to the west of the dominant estate, which

fronted on Halsey Street and was "entirely built upon."      Id. at

220.   Roth-Schlenger leased the dominant estate from Berger,

which it used "for the free parking of cars of customers of the

Roth-Schlenger store at the corner of William and Halsey Street,

while such customers are at the store or while accessories

purchased at the store are installed on their automobiles."3        Id.

at 221.    The plaintiff adduced testimony that eighty or ninety

cars used the alley daily.     Ibid.

       The deed creating the easement imposed no limitation on the

extent of the use to which the right of way could be put.        Id.

3
  The existence of this lease played no part in the court's
analysis of the use of the easement except as necessary to note
that Roth-Schlenger had all the same rights as Berger to the
dominant estate. The court's holding was in no way dependent on
the existence of the lease.



                                  14                         A-3857-11T1
at 222.    Moreover, there was no means of direct access between

the dominant estate and the Roth-Schlenger store, nor any such

access between the dominant estate and Berger's remaining tract

fronting on Halsey Street.     Id. at 221.   Stated another way, no

one using the alleyway to access the parking lot could enter

either Berger's other tract or the Roth—Schlenger store from the

lot.4    Roth-Schlenger customers parking in the lot had to exit by

way of the alley and walk along William Street to enter the

store.    Ibid.   Accordingly, the court rejected the owner of the

servient estate's claim that the easement was being used for the

benefit of premises other than that to which it was appurtenant.

                 The right of way being appurtenant to
            the property of Berger, he had a right to
            lease the dominant tenement together with
            the right of way to Roth-Schlenger, Inc.,
            who as lessee, acquired the dominant
            tenement together with the right to use it
            for any lawful purpose.

                 In the instant case the right of way is
            used as a means of ingress to and egress
            from the dominant tenement alone, for the
            sole benefit of the dominant tenement in
            connection with a purpose to which it is
            lawfully put by the tenant thereof, namely
            the parking of vehicles. It is impossible to
            pass beyond the dominant tenement to the
            premises occupied by Roth-Schlenger, Inc.,



4
  The opinion includes a diagram at page 219 in the bound volume
which is not available in the on-line version of the case. 23
William St. Corp., supra, 10 N.J. Super. at 219.



                                  15                         A-3857-11T1
          without repassing over the right of way and
          along a public street.

          [Id.   at 223.]

    Because the cars using the right of way did so only to

access the dominant estate, the use was found to be for the sole

benefit of the dominant estate, notwithstanding that the

parking lot was provided as a courtesy to customers of the

Roth-Schlenger store located on a third property.    Similarly

here, River Palm's valet service is using the easement to access

only Yacht Club's property for a purpose to which the Club's

property is properly put, that is, parking.   Thus the benefit is

solely to Yacht Club's property, notwithstanding the convenience

the arrangement provides to patrons of River Palm.   Because the

easements, both here and in 23 William St. Corp., were used to

access only the dominant estate and no other property, they

cannot be accurately characterized as being used for the benefit

of lands other than those to which they are appurtenant.

    The mistaken application of the default provision of

Section 4.1 had the effect of rewriting the terms of the

easement to include a limitation not found in the document, in

the trial court's words, to uses "serving or benefiting the

Club."   That implied limitation greatly restricts the uses to

which Yacht Club might make of its property, and led to its

efforts to create a "benefit" to itself by monetizing its



                                16                          A-3857-11T1
courtesy to Campbell by charging River Palm a monthly fee.5       No

such machinations are necessary in order for Yacht Club to

invite River Palm's valet service onto the Club's property to

park cars belonging to patrons of River Palm.    The easement

granted to Yacht Club by Caribbean House was unlimited, and thus

is a general way for all purposes to which the Club's property

might be devoted.

     As Caribbean House does not contend that the parking of

vehicles on Yacht Club's property constitutes an impermissible

use or that the number of cars using the easement has

unreasonably increased the burden on Caribbean House's servient

estate (neither likely given the commercial nature of both

parcels and that the Club's parking area can accommodate over

one hundred and fifty cars) the trial court erred in restraining

Yacht Club's use of the easement.    Because we hold that Yacht

Club's invitation of River Palm's valet service onto the Club's

property to park cars belonging to patrons of River Palm, with

or without compensation to the Club, is within the scope of its

easement, we need not consider the effect of the lease agreement

between Yacht Club and River Palm.


5
  We share the trial court's view that the arrangement was not an
effort by Yacht Club to evade the court's order, but rather a
good faith attempt to make lawful use of its property within the
confines of the court's directive.



                               17                          A-3857-11T1
    Finally, we note that Caribbean House alleged before the

trial court that River Palm's valet drivers traversed the

easement at excessive speeds.   Yacht Club and River Palm denied

the allegation and the trial court did not reach the issue in

light of its disposition of the case.   In the event the parties

cannot come to agreement on the safe use of the easement, our

disposition of the appeal should not be read as precluding a new

application to the trial court for resolution of that issue.

    Reversed.




                                18                          A-3857-11T1